Citation Nr: 0726331	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-17 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to a rating in excess of 10 percent for right 
knee instability prior to August 29, 2006.

2.  Entitlement to a rating in excess of 20 percent for right 
knee instability from August 29, 2006.

3.  Entitlement to an increased rating for postoperative 
residuals of right knee degenerative joint disease (DJD), 
currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for left knee DJD, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for right hip bursitis 
with acetabulum degenerative changes, currently evaluated as 
10 percent disabling.

6.  Entitlement to a total disability rating based on 
individual unemployabililty due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active service from November 1971 to March 
1974.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2003 rating decision in which the RO denied a 
rating in excess of 30 percent for postoperative residuals of 
right knee DJD; denied a rating in excess of 10 percent each 
for left knee DJD, and right hip bursitis with acetabulum 
degenerative changes; and denied a TDIU.  A Notice of 
Disagreement (NOD) was received in February 2003.  A 
Statement of the Case (SOC) was issued in June 2003, and a 
Substantive Appeal was received subsequently that month.  

This appeal also arises from a June 2003 rating action in 
which the RO denied a rating in excess of 10 percent for 
right knee instability.  A NOD was received later in June 
2003, and a SOC was issued in September 2003.  A Substantive 
Appeal was received in October 2003.

In July 2004, the Board remanded these matters to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development of the evidence and for due process 
development.  After accomplishing the requested action, the 
RO/AMC continued the denial of the claims (as reflected in 
the October 2004 SSOC), and returned the matters to the Board 
for further appellate consideration.

By decision of March 2005, the Board denied ratings in excess 
of 30 percent for postoperative residuals of right knee DJD, 
and a rating in excess of 10 percent, each, for right knee 
instability and for left knee DJD.  At that time, the Board 
also remanded to the RO, via the AMC, the claim for an 
increased rating for right hip bursitis and the claim for a 
TDIU for further development of the evidence.  The veteran 
appealed the denials to the United Stat. Court of Appeals for 
Veterans Claims (Court).  

In January 2006, counsel for the VA Secretary and the 
appellant filed a Joint Motion for Partial Remand to the 
Board; by February 2006 Order, the Court granted the Joint 
Motion, vacating those portions of the March 2005 Board 
decision that denied ratings in excess of 30 percent for 
postoperative residuals of right knee DJD, and 10 percent 
each for right knee instability and left knee DJD, and 
remanding those matters  to the Board for proceedings 
consistent with the Joint Motion.  

In March 2006, the Board notified the veteran that his 
attorney-representative was retiring from the practice of 
law, and of his options for appointing another representative 
or representing himself in this appeal.  Later that month, 
the Board received a signed statement from the veteran 
indicating that he wanted to represent himself in this 
appeal.

In April 2006, the Board remanded to the RO, via the AMC, the 
claims remanded by the Court , for further action.  By rating 
decision in March 2007, the RO/AMC granted a 20 percent 
rating for right knee instability, effective August 29, 2006.  
However, the RO/AMC continued the denial of a rating greater 
than 10 percent for r right knee instability prior to that 
date as well as the claims for higher ratings for 
postoperative residuals of right knee DJD (other than 
instability), and for left knee DJD (as reflected in an April 
2007 supplemental SOC (SSOC)), and returned these matters to 
the Board for further appellate consideration.

Although the RO assigned a higher rating for the service-
connected right knee instability from August 29, 2006, as 
higher ratings for the disability are potentially available 
before and after that date, and the veteran is presumed to 
seek the maximum available benefit for a disability, the 
Board has characterized the aspect of the appeal involving 
the right knee instability as encompassing the first two 
issues set forth on the preceding page.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 
35, 38 (1993).  

In July 2007, the undersigned Veterans Law Judge granted the 
veteran's motion to advance this appeal on the Board's 
docket, under the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006).

As a final preliminary matter, the Board notes that after the 
issuance of the last SSOC in April 2007, the veteran 
submitted additional medical evidence consisting of a June 
2007 private orthopedic examination report.  The veteran did 
not indicate that he waived initial RO consideration of this 
evidence, but as this evidence does not have a bearing on 
this issue of entitlement to a rating in excess of 10 percent 
for right knee instability prior to August 29, 2006, the 
evidence is not pertinent and a remand for initial review of 
the evidence by the RO is not required.  See 38 C.F.R. § 
20.1304(c).

The Board's decision on the claim for a rating in excess of 
10 percent for right knee instability prior to August 
29,2006, is set forth below.  The claims for a rating in 
excess of 20 percent for right knee instability, a rating in 
excess of 30 percent for postoperative residuals of right 
knee DJD, a rating in excess of 10 percent for left knee DJD, 
a rating in excess of 10 percent for right hip bursitis with 
acetabulum degenerative changes and for a TDIU are addressed 
in the remand following the order; these matters are being 
remanded to the RO via the AMC).  VA will notify the veteran 
when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action need to fairly 
adjudicate the claim for a rating in excess of 10 percent for 
right knee instability prior to August 29, 2006 has been 
accomplished.

2.  During the period prior to August 29, 2006, while the 
veteran complained of right knee pain and giving out of the 
knee, the medical evidence does not show objective evidence 
of instability or recurrent subluxation.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
knee instability prior to August 29, 2006 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.59, 4.71a, Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)(addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim(s), in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, VCAA notice should include information 
pertaining to the assignment of disability ratings (to 
include the criteria for all higher ratings), as well as 
information pertaining to the assignment of effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (here, the RO, to 
include the AMC).  Id; Pelegrini, 18 Vet. App. at 119.  See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a September 2004 letter, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for a higher 
rating for right knee instability, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, the 
need for the appellant to advise VA of any further evidence 
that pertains to the claim and to submit any evidence in his 
possession pertaining to the claims.  Further, the September 
2003 SOC and October 2004 and April 2007 SSOCs set forth the 
criteria for a higher rating for right knee instability, 
which is sufficient under Dingess/Hartman.  After issuance of 
each notice described above, and opportunity for the 
appellant to respond, the March 2007 SSOC reflects 
readjudication of the claim.  Hence, the appellant is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2007).  See also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

The Board points out that a March 2006 letter informed the 
appellant how disability ratings and effective dates are 
assigned, as well as the type of evidence that impacts those 
determinations.  However, as with the notice addressed above, 
neither the timing (at the time of, and not followed by, 
adjudication of the claim) nor form of this notice is shown 
to prejudice the veteran.  To the extent that the Board's 
decision herein denies the claim for rating in excess of 10 
percent for right knee instability prior to August 29, 2006, 
no disability rating or effective date is being, or is to be, 
assigned; hence, there can be no possibility of prejudice to 
the veteran as regards the Dingess/Hartman requirements. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the post-service 
VA outpatient treatment records dated from November 2002 to 
March 2006, as well as reports of VA examinations conducted 
in January 2003 and August 2006.  Also of record are 
statements submitted by the veteran and on his behalf.

In summary, in connection with the claim herein decided, the 
duties imposed by the VCAA have been considered and 
satisfied.  Through various notices of the RO,/AMC, the 
appellant has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, the veteran was granted service connection for 
right knee traumatic arthritis by rating action of June 1982, 
and an initial 10 percent rating was assigned, from May 5, 
1982, under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes (DCs) 5010-5257.  By rating action of April 1995, the 
10 percent rating was increased to 20 percent from February 
17, 1993 under DCs 5010-5258-5257.  By rating action of 
December 2001, the RO implemented a November 2001 Board 
decision and assigned a 30 percent rating for right knee DJD 
postoperative residuals under DCs 5010-5261 from July 1, 
1997, as well as assigned a separate 10 percent rating for 
right knee instability under DC 5257 from July 1, 1997.  By 
rating action in March 2007, the RO assigned a 20 percent 
rating for right knee instability, effective from August 29, 
2006 under DC 5257.

Under DC 5257, slight impairment of either knee, with 
recurrent subluxation or lateral instability, warrants a 10 
percent rating.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
A 30 percent is the maximum rating available under DC 5257.

Considering the evidence of record prior to August 29, 2006, 
in light of the above-noted criteria, the Board finds that a 
rating in excess of 10 percent for right knee instability is 
not warranted.

In an October 2002 statement, the veteran's wife stated that 
he was unable to walk without the use of a cane, and needed 
crutches on days when his right knee or foot was inflamed.  
Uneven ground and stairs were a major problem. 

VA outpatient treatment records dated from November 2002 to 
March 2006 include a November 2002 outpatient examination 
report which shows that the veteran complained of both 
constant, severe right knee pain and that he fell easily on 
uneven ground when his knee gave out.  Muscle strength was 
noted to be good.  A subsequent November 2002 outpatient 
treatment record noted right knee muscle strength of 4/5.  A 
December 2002 VA physical therapy note shows that the veteran 
was discharged from physical therapy due to complaints of 
right knee pain and that he could hardly walk because his leg 
kept giving way.

On January 2003 VA general medical examination, the veteran 
complained of left knee cracking, popping, and giving way, 
and right knee swelling from time to time, with inability to 
completely straighten the knee.  He stated that he always 
used a cane.  On examination, he walked with a limp with 
right knee pain, and used a cane. Neurological examination 
revealed that the veteran had essentially no reflexes.  The 
diagnoses included postoperative right knee injury with 
degenerative arthritis, marked limitation of motion, and 
current swelling.

A November 2003 VA outpatient treatment record shows that 
right knee ligaments were found to be intact and it was noted 
that the veteran was not wearing a knee brace that had been 
provided to him. 

With respect to the veteran's right knee instability, the 
record prior to August 29, 2006, is devoid of objective 
clinical findings of recurrent subluxation or lateral 
instability.  Although the veteran complained of right knee 
pain and of the right knee giving way, motor strength was 
good on examination in early November 2002, and right knee 
muscle strength was 4/5 on examination in late November.  
There were no complaints or findings of right knee 
dislocation or instability on comprehensive VA examination of 
January 2003.  In November 2003, the right knee ligaments 
were intact and the veteran was not wearing a knee brace.  As 
such, the medical evidence prior to August 29, 2006 does not 
indicate at least the level of impairment that would warrant 
the next higher, 20 percent rating for right knee instability 
under DC 5257.

The Board has considered the applicability of alternative 
diagnostic codes for evaluating the veteran's right knee 
instability, but finds that no higher rating is assignable. 
Since there is no evidence of removal or dislocation of the 
cartilage, the veteran does not warrant a rating under DC 
5258 or 5259. In any event, neither of these codes provides 
for a rating higher than 20 percent.

A higher rating for instability in the right knee is also not 
warranted on the basis of functional loss due to pain 
impairment, as the provisions of 38 C.F.R. §§ 4.40 and 4.45 
are not for application because Diagnostic Code 5257 is not 
based on limitation of motion.  See Johnsonv. Brown, 9 Vet. 
App. 7 (1996).

For all the foregoing reasons, the Board finds that the  
claim for a rating in excess of 10 percent for right knee 
instability prior to August 29,2006, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

A rating in excess of 10 percent for right knee instability 
prior to August 29, 2006 is denied.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the remaining claims on appeal is warranted, even 
though such will, regrettably, further delay an appellate 
decision on the remaining claims on appeal.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In March 2005, the Board remanded the claims for a TDIU and 
for a rating in excess of 10 percent for right hip bursitis 
with acetabulum degenerative changes for further examination 
because the record did not contain sufficient findings needed 
to render ratings on those claims.  The RO was instructed to 
schedule a VA examination to obtain pertinent findings 
regarding the right hip disability and the TDIU claim.  The 
RO has not complied with the Board's instructions with regard 
to those claims.  

The Board also notes that the most recent VA examination of 
the knees was conducted in August 2006.  Review of the 
examination report reveals conflicting clinical findings that 
must be clarified.  With regard to range of motion findings 
of the right knee, the examiner indicated that active flexion 
from 0 to 105 degrees and active extension from 0 to -15 
degrees.  The examiner indicated, however, that the right 
knee had ankylosis at -15 degrees of flexion.  Current 
findings as to the extent of right knee instability would be 
helpful in resolving the current claim for a rating greater 
than 20percent for that disability.  Also, while the August 
2006 examiner noted the veteran's reported history of the 
effects of his knee problems on his ability to work, the 
examiner did not express an opinion was to the effect of the 
all of the veteran's service-connected disabilities on his 
ability to work.  

Under the circumstances, and with consideration of Stegall, 
thr Board finds that a remand of thse matters for VA 
orthopedic examination and opinion, by a physician, at an 
appropriate VA medical facility, is needed.  The veteran is 
hereby notified that failure to report to such scheduled 
examination, without good cause, shall  result in a denial of 
the claims for increase (to include the claim for a TDIU).   
See 38 C.F.R. § 3.655(b) (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. If the veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Fayetteville VAMC dated from November 2002 to March 2006.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent treatment records since March 2006 from 
Fayetteville VAMC, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2006) as regards requests 
for records from Federal facilities. 

Further, to ensure that due process requirements are met and 
the record before the examiner is complete, the RO should 
also give the veteran another opportunity to present 
information and evidence pertinent to the remaining claims on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the appellant submit all 
evidence in his possession.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims remaining on 
appeal.

The Board notes after the issuance of the most recent SSOC in 
March 2007, the Board received additional evidence pertinent 
to the claims consisting of a private examination report 
dated in July 2007 regarding the right knee, left knee and 
right hip disabilities, as well as a statement of the veteran 
noting that the RO has not considered this evidence.  In 
light of the need to remand this issues as discussed above, 
this evidence should be considered in readjudicating the 
claims.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Fayetteville VAMC all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's service-
connected disabilities from March 2006 to 
the present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to 
remaining claims on appeal that is not 
currently of record. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA orthopedic 
examination of his  right hip and right 
and left knees, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies (to include X-rays) 
should be accomplished (with all results 
made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

The physician should conduct range of 
motion studies, expressed in degrees, of 
the right hip and each knee.  With 
respect to each disability, he or she 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, he or she should indicate the 
point at which pain begins.  He or she 
should also indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use, to 
the extent possible, he or she should 
express such functional loss in terms of 
additional degrees of limited motion..

The examiner should also indicate whether 
there is ankylosis of the right knee, 
and, if so, whether such ankylosis is 
unfavorable, and the extent of such 
ankylosis-specifically, whether there is  
ankylosis in flexion between 10 and 20 
percent, in flexion between 20 and 45 
degrees, or in flexion at an angle of 45 
degrees or more. 

Further, the examiner should indicate 
whether the veteran currently experiences 
recurrent subluxation or lateral 
instability of the right knee, and, is 
so, whether such subluxation/instability 
is best characterized as moderate or 
severe.

The doctor should also provide an 
assessment as to the extent of the 
veteran's functional impairment that is 
attributable solely to his service-
connected bilateral knee and right hip 
disabilities.  Specifically, the 
physician should render an opinion as to 
whether, notwithstanding any impairment 
due to the veteran's nonservice-connected 
disabilities, the veteran's service-
connected disabilities, either 
individually or in concert, are 
sufficient to render him unable to obtain 
and maintain substantially gainful 
employment.

The physician should set forth all 
clinical findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report for 
the scheduled examination, the RO should 
obtain and associate with the record (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

6. To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
development, and any additional 
notification and/or development deemed 
warranted, the RO should readjudicate the 
remaining claims on appeal.  If the 
veteran fails to report to the scheduled 
examination, the RO should apply the 
provisions of  38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudidicare each claim in light of all 
pertinent evidence and legal authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate SSOC that includes 
clear reasons and bases for the RO's 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


